ON MOTION ROS REHEARING.
In the motion for rehearing it is insisted that in our decision we considered the evidence of Mrs. Shaw as set forth in the petition for certiorari, and that we overlooked the fact that the answer to the certiorari as made by the trial judge did not verify the petition with respect to her testimony. We examined the answer carefully and set out the evidence in the statement of facts in the light of it. It contains the following statement: “The testimony for the defendant, Charles A. Shaw, by himself and by his wife, is substantially correct, except that the wife did not state to the saleslady, ‘I did not want it on my husband’s account; that if it could not be charged to me personally, I would not buy it. • She told me that she.was sure it could be arranged. I told her then that if it could be arranged that way that I would want her- to *115send tbe coat out to me.’ Instead of the above quotation, the wife testified, in substance, as follows: ‘That she wanted to get the coat on her own account and responsibility, and when she asked the saleslady if it could be done, the. saleslady told her that she would have to see the credit manager, as she had no authority to open an account with anybody on credit.’ ” It will thus be noted that the answer verifies Mrs. Shaw’s testimony as set forth in the petition, with the exception of certain specified sentences. These were omitted from our direct quotation of her testimony, and, following the judge’s answer, we inserted in the place thereof the matter shown by the indirect quotation in the statement of her testimony. We considered only that part of her testimony which the answer verified, together with that which the answer substituted for the part it did not verify.

Motion for rehearing denied.


Jenkins, P. J., and Stephens, J., concur.